*520OPINION
By TERRELL, J.
The real complaint against Haueisen is that he misrepresented the facts to the court, stating that he was living in the premises under foreclosure. The Common Pleas Court at that time was following a rule not to appoint a receiver for a dwelling under foreclosure when the owner was living therein. It was claimed by the bank that Haueisen was not living in said premises and that as a result of his false testimony to the court the receivership was lifted.
Upon learning these facts in November, the court thought it had authority to reinstate the receivership and antedate it to July 12th. 'We do not believe the court had such authority. In any event it would appear that the court, after determining an amount of $142.61 for which Plaueisen was indebted to the receiver, the court had no authority to imprison Haueisen for the nonpayment of said debt.
If Haueisen was guilty of any contempt it was because he had given false testimony to the court for the purpose of having the receivership lifted. If the facts justified it, he should have been prosecuted for giving such false testimony instead of for his failure to pay a purported debt to the receiver.
For these reasons the ruling and order of the trial court are hereby reversed and Haueisen is discharged.
LIEGHLEY, PJ, and LEVINE, J, concur in judgment.